DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 04/05/22.  Accordingly, claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (2015/0312371) (previously cited), in view of Kusashima et al (2021/0377927)) (newly cited).
-Regarding claim 1, Han et al  teaches a method performed by a terminal (“MTC device 114”, [0018]) in a wireless communication system ((100), figure 1), the method (see figure 2) comprising: 
procedure (222) of receiving configuration information (“downlink control information (DCI)”, [0024]) related to information (“HARQ processes”, [0024]) of sidelink communication ((118), figure 1)) from a downlink (“downlink”, [0024]) of a base station ((110), figure 1), (see [0017, 0019, 0021, 0024]); 
procedure (208) of determining at least one limited-buffer rate matching (LBRM) parameter ((“V”, “mother code rating”, “C”, “max HARQ processes”, [0040]), “UE categories”, [0038]) ) for the sidelink communication based on the received configuration information (see [0020, 0040]);
procedure (220, 222) of transmitting or receiving sidelink data ((118), figure 1)) based on a limited range of parity bits (“total number of soft channel bits”, [0040]) for the LBRM determined based on the LBRM parameter (see [0019, 0024, 0025, 0039, 0040]), 
wherein the LBRM parameter comprises a number of hybrid automatic repeat request (HARQ) processes (“max HARQ processes”, [0040]) supported for sidelink communication ((118), figure 1) (see [0040]), and wherein the number of HARQ processes is determined based on a resource pool (comprising subframe(s) (“subframe (SF)”, [0044]) and frequency resources (“bandwidth”, “carrier frequency”, etc., [0042]) allocated for the subframe(s)) used for transmitting and receiving and a cast type (full-duplex or half-duplex) operated in the resource pool (see [0042, 0044]).
Han et al  does not clearly  teach whether the resource pool is configured by the base station, as claimed.
In analogous art, Kusashima et al   teaches that a resource pool for sidelink communication “resource pool of the sidelinks” can be configured by a base station “base station”, (see [0208]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al  and Kusashima et al to implement Han et al, as taught by Kusashima et al, in such a way that since Han et al does not teach in-detail on how the resource pool is configured for the terminal, the resource pool would be configured for the terminal by the base station ((110), figure 1 of Han et al), (as taught by Kusashima et al).  One skilled in the art would have motivated to make such the combination because by doing so, the sidelink communication ({118), figure 1 of Han et al) could be carried out via using the resource pool configured by the base station (as taught by Kusashima et al).
-Regarding claim 2, Han et al in view of Kusashima et al  further  teaches that the number of HARQ processes is determined based on at least one of a carrier (“carrier frequency”, [0042] of Han et al ) comprised in the resource pool and associated with the cast type used for transmitting and receiving (since based on the resource pool and the cast type, the number of HARQ processes is determined),  a serving cell (being the base station) (since the base station configures the resource pool based on which the number of HARQ processes is determined), a bandwidth part (BWP) (“bandwidth”, [0042] of Han et al) comprised in the resource pool and associated with the cast type used for transmitting and receiving (since based on the resource pool and the cast, the number of HARQ processes is determined) and the sidelink control information (SCI) format (since the format controls the resource pool based on which the number of HARQ processes is determined), wherein the carrier and the bandwidth part are used for the sidelink communication (see [0023, 0042] of Han et al).
-Regarding claim 3, Han et al  in view of Kusashima et al  teaches that the LBRM parameter  comprises information (“HARQ processes”, [0024], “UE categories”, [0038] of Han et al)  indicating whether to perform the LBRM (see “Certain embodiments further reduce the cost of low-cost MTC devices by applying LBRM to reduce the total number of soft channel bits.  For LTE, up to 50% soft buffer reduction is provided by LBRM for the higher UE categories (e.g., 3, 4, and 5), while it is not applied to the lower UE categories (e.g., 1 and 2). There may be little or no noticeable performance difference, particularly when up to four HARQ processes are used.  Even when using more than four HARQ processes, the performance degradation using LBRM may be very marginal”, [0038] of Han et al), wherein whether to perform the LBRM is determined based on the cast type, the sidelink control information (SCI) format and the resource pool, which are used for sidelink communication in such a way that whether to perform the LBRM is determined based on a number of HARQ processes  (“max HARQ processes”, [0040] of Han et al ) (see [0038, 0040] of Han et al), wherein the number of HARQ processes  is determine based on the cast type (full-FDD or half-FDD)  (see [0044] of Han et al ), the sidelink control information (SCI) format (“NR-DCI”, [0028] of Kusashima et al) and the resource pool (comprising subframe(s) (“subframe (SF)”, [0044] of Han et al ) and frequency resources (“bandwidth”, “carrier frequency”, etc., [0042] of Han et al  ) allocated for the subframe(s)).
-Regarding claim 12, Han et al  teaches a terminal (“MTC device 114”, [0018]) in a wireless communication system ((100), figure 1), the terminal (see figure 2) comprising: 
a transceiver (comprising (220) and (222)); and at least one processor (“processor” [0020], see (208)) operable coupled to the transceiver, wherein the at least one processor is configured to: 
via procedure (222), receive configuration information (“downlink control information (DCI)”, [0024]) related to information (“HARQ processes”, [0024]) of  sidelink communication ((118), figure 1)) from a downlink (“downlink”, [0024]) of a base station ((110), figure 1), (see [0017, 0019, 0021, 0024]); 
via procedure (208), determine least one limited-buffer rate matching (LBRM) parameter ((“V”, “mother code rating”, “C”, “max HARQ processes”, [0040]), “UE categories”, [0038]) ) for the sidelink communication based on the received configuration information (see [0020, 0040]);
via procedure (220, 222), transmit or receive sidelink data ((118), figure 1)) based on a limited range of parity bits (“total number of soft channel bits”, [0040]) for the LBRM determined based on the LBRM parameter (see [0019, 0024, 0025, 0039, 0040]), 
wherein the LBRM parameter comprises a number of hybrid automatic repeat request (HARQ) processes (“max HARQ processes”, [0040]) supported for sidelink communication ((118), figure 1) (see [0040]), and wherein the number of HARQ processes is determined based on a resource pool (comprising subframe(s) (“subframe (SF)”, [0044]) and frequency resources (“bandwidth”, “carrier frequency”, etc., [0042]) allocated for the subframe(s)) used for transmitting and receiving and a cast type (full-duplex or half-duplex) operated in the resource pool (see [0042, 0044]).
Han et al  does not clearly  teach whether the resource pool is configured by the base station, as claimed.
In analogous art, Kusashima et al   teaches that a resource pool for sidelink communication “resource pool of the sidelinks” can be configured by a base station “base station”, (see [0208]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al  and Kusashima et al to implement Han et al, as taught by Kusashima et al, in such a way that since Han et al does not teach in-detail on how the resource pool is configured for the terminal, the resource pool would be configured for the terminal by the base station ((110), figure 1 of Han et al), (as taught by Kusashima et al).  One skilled in the art would have motivated to make such the combination because by doing so, the sidelink communication ({118), figure 1 of Han et al) could be carried out via using the resource pool configured by the base station (as taught by Kusashima et al).
-Claim 13 is rejected with similar reasons for claim 2.
-Claim 14 is rejected with similar reasons for claim 3.

Claims 4-7, 9, 11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al  in view of Kusashima et al, and further in view of Nimbalker et al (2019/0141647) (previously cited).
-Regarding claim 4, Han et al in view of Kusashima et al   teaches that the LBRM parameter comprises “V” (see [0040] of Han et al), which is based on a transport block size (“TB size”, [0031] of Han et al ) as another parameter, (see [0031-0034] of Han et al).
Han et al in view of Kusashima et al   does not teach whether the parameter comprises a maximum layer number, and wherein the maximum layer number is determined based on a value indicated by higher-layer signaling related to the sidelink communication, as claimed.
In analogous art, Nimbalker et al  teaches that a transport block size is determined based on a maximum layer number (being “a number of layers” [0105]) to which the transport block size is mapped (see [0105]), wherein the maximum layer number is determined, as being, or namely based on, a value “number of spatial layers” indicated by higher-layer signaling related to the sidelink communication from a base station “network” , (see [0104, 0116]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Kusashima et al and Nimbalker et al  to implement Han et al in view of Kusashima et al, as taught by Nimbalker et al,  and arrive at the claimed feature in such a way that since Han et al in view of Kusashima et al  does not teach in detail on how the transport block size is determined, in the                                                                                                                                           implementation, the transport block size would be determined by being based on a maximum layer number (being a number of layers as taught by Nimbalker et al) which  then would resultedly be  one of the parameters, wherein the maximum layer number would be determined based on a value ( as taught by “number of spatial layers” of Nimbalker et al)   indicated by higher-layer signaling (from the base station) related to the sidelink communication.  One skilled in the art would having been motivated to make such a combination because by doing so, the transport block size would be obtained (as taught by Nimbalker et al), as required for performing the LBRM.
-Regarding claim 5, Han et al  in view of Kusashima et al does not clearly teach that in the method, when  maximum numbers of layers are configured for multiple resource pools, respectively, the maximum layer number is determined based on the configured maximum numbers, as claimed.
Nimbalker et al  further teaches that the transport block size is determined via using a formula (“TBSest”, [0105]) with which the maximum number of layers “NL” is configured for a resource pool “NRE” (see [[0105]), wherein the maximum number of layers is dynamically assigned with one “number of spatial layers” among maximum numbers of layers via the higher-layer signaling from the base station “network” (see [0104]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Kusashima et al and Nimbalker et al  to implement the method of Han et al  in view of Kusashima et al  and Nimbalker et al, as further taught by Nimbalker et al, in such a way that the transport block size (“TB size”, [0031] of Han et al ) would be determined via using a formula (as taught by Nimbalker et al), with which the maximum number of layers would be configured for a resource pool (as taught by Nimbalker et al),  wherein the maximum number of layers would be assigned/configured, via the higher-layer signaling from the base station ((110), figure 1 of Han et al), with one among maximum numbers of layers configured for multiple resource pools, respectively, (as taught by Nimbalker et al), wherein resultedly, when the  maximum numbers of layers are configured for multiple resource pools, respectively, the maximum layer number is determined based on the configured maximum numbers.  One skilled in the art would having been motivated to make such a combination because by doing so, the transport block size would be obtained (via using the formula as taught by Nimbalker et al), as required for performing the LBRM.
-Regarding claim 6, Han et al  in view of Kusashima et al does not clearly teach whether in the method, the maximum number comprises one of a maximum value or a minimum value of the configured numbers of layers, as claimed.
Nimbalker et al  teaches that the maximum number of layers “a number of layers” [0105]) is required in the formula (“TBSest”, [0105]) used for determining the transport block size (“TBSest”, [0105]) (see [0105]). Nimbalker et al further teaches that the configured numbers of layers can be two or more values that the maximum number of layers comprises a value being one of the two or more values (since the maximum number of layers is variable and dynamically assigned to comprise one value “number of spatial layers” among the values of the maximum numbers of layers via the higher-layer signaling from the base station “network” (see [0104])).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Kusashima et al  and Nimbalker et al  to implement Han et al in view of  Kusashima et al  and Nimbalker et al, as further taught by Nimbalker et al, and arrived at the claimed feature in such a way that the transport block size (“TB size”, [0031] of Han et al ) would be determined  based on the maximum number of layers via using the formula (as taught by Nimbalker et al), with which the maximum number of layers would be required for determining the transport block size (as taught by Nimbalker et al), wherein  there would be totally 2 values of the configured maximum numbers of layers (as taught by Nimbalker et al), and wherein  the maximum number would comprise a value being  one of the two values and would be dynamically assigned by the base station ((110), figure 1 of Han et al), (as taught by Nimbalker et al).  One skilled in the art would have motivated to make such the combination so that by doing so, the transport block size would be obtained (via using the formula as taught by Nimbalker et al), as required for performing the LBRM, (the value considered here equivalent with the limitation “a maximum value or a minimum value of the configured maximum numbers of layers”).

-Regarding claim 7, Han et al in view of Kusashima et al   teaches that the LBRM parameter comprises “V” (see [0040] of Han et al), which is based on a transport block size (“TB size”, [0031] of Han et al) as another parameter, (see [0031-0034] of Han et al ).
Han et al in view of Kusashima et al   does not teach whether the parameter comprises a maximum modulation order, wherein the maximum modulation order is determined based on a modulation and coding scheme (MCS) value indicated by higher-layer signaling related to the sidelink communication, as claimed.
In analogous art, Nimbalker et al  teaches that a transport block size is determined based on a maximum modulation order “Qm” (see [0121-0122] , and wherein the maximum modulation order is determined based on a modulation and coding scheme (MCS) value (“modulation and coding scheme”, [0104]) indicated by higher-layer signaling (being schedule signaling) from a base station (“network”, [0104])  related to the sidelink communication  (see [0104, 0116]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Kusashima et al   and Nimbalker et al  to implement Han et al in view of Kusashima et al, as taught by Nimbalker et al,  and arrive at the claimed feature in such a way that since Han et al in view of Kusashima et al    does not teach in detail on how the transport block size is determined, in the implementation, the transport block size would be determined by being based on maximum modulation order (as taught by Nimbalker et al) , wherein the maximum modulation order would be determined based on a modulation and coding scheme (MCS) value indicated by higher-layer signaling from the base station (as taught by Nimbalker et al).  One skilled in the art would having been motivated to make such a combination because by doing so, the transport block size would be obtained (as taught by Nimbalker et al), as required for performing the LBRM.
-Regarding claim 9, Han et al in view of Kusashima et al   teaches that the LBRM parameter comprises “V” (see [0040] of Han et al  ), which is based on a transport block size (“TB size”, [0031] of Han et al  ) as another parameter, (see [0031-0034] of Han et al ).
Han et al  in view of Kusashima et al   does not teach whether at least one of the parameters comprises a total number of resource elements (REs), wherein the total number of REs is determined as a product of a number of physical resource blocks (PRBs) and a variable, and wherein the variable is defined as a value smaller than a number of REs per PRB, which is assumed when LBRM is applied to a downlink or an uplink, as claimed.
In analogous art, Nimbalker et al  teaches that a transport block size is determined based on a total number of resource elements (REs) “NRE” (see [0105]), wherein the total number of REs is determined as a product of a number of physical resource blocks (PRBs) and a variable in such a way that sidelink data communications  are independently and dynamically allocated with the total number “NRE” of resource elements for each transport block (see [0104, 0105]), wherein data is transmitted in transport blocks (“slot 602”, [0082]), each transport block comprises “M” physical resource blocks “rectangular resource block 700”, each physical resource block comprises a total of   “N”x “P” resources elements, (see figure 7A and [0083],  the total of resource elements comprising a variable number of resource elements for each type of data  (see [0082]), wherein as such, in the sidelink data communications, the total number of resource elements “NRE” could be a certain number allocated within the total of   “N”x “P” resources elements, and determined as a product of the number of physical resource blocks (PRBs) “M” and a variable (being a number of resource elements allocated for sidelink data communications in each physical resource block).
Nimbalker et al also teaches that data transmission for uplink or downlink can be independently and dynamically allocated with  a dynamic resource allocation (see [0082, [0104]) and data transmission in downlink or uplink can be subjected to LBRM at reception (see [0116]), wherein in uplink or downlink  transmissions, for each transport block, a total number of resource elements allocated for data transmission could be determined as a product of the number of physical resource blocks (PRBs) “M” and a variable (being a number of resource elements dynamically allocated for uplink or downlink data transmissions  in each physical resource block(see [0083, 0104]), wherein as such, the  number of resource elements allocated for sidelink data transmissions  in each physical resource block could be smaller or larger than the  number of resource elements allocated for uplink or downlink data transmissions in each physical resource block if they are allocated so upon the dynamical resource allocations for uplink/downlink/sidelink, or in another word, upon a dynamic resource allocation,  the variable (being the number of resource elements allocated for sidelink data transmissions)  can be defined as a value smaller or larger than a number of REs per PRB of uplink or downlink, which is assumed when LBRM is applied to a downlink or an uplink.
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Kusashima et al  and Nimbalker et al  to implement Han et al in view of Kusashima et al   , as taught by Nimbalker et al,  and arrive at the claimed feature in such a way that since Han et al in view of Kusashima et al   does not teach in detail on how the transport block size for sidelink is determined, in the implementation, the transport block size would be determined by being based on another parameter (being a total number of resource elements (REs) allocated for each transport block), (as taught by Nimbalker et al), wherein the total number of REs is determined as a product of a number of physical resource blocks (PRBs) and a variable (being a number of resource elements allocated for sidelink data communication in each physical each resource block) (as taught by Nimbalker et al), wherein the variable could be defined as a value smaller or larger than a number of REs per PRB, which is assumed when LBRM is applied to a downlink or an uplink (as taught by Nimbalker et al).  One skilled in the art would having been motivated to make such a combination because by doing so the transport block size would be obtained (as taught by Nimbalker et al), as required for performing the LBRM.
-Regarding claim 11, Han et al  in view of Kusashima et al  and Nimbalker et al teaches that resultedly, the variable can be a value smaller than 156 or some other number, (since the variable, as being a number of resource elements, can be dynamically allocated for uplink or downlink data transmissions (as mentioned in claim 9)).
-Regarding claim 15, Han et al in view of Kusashima et al  teaches that the LBRM parameter comprises “V” (see [0040] of Han et al  ), which is based on a transport block size (“TB size”, [0031 of Han et al  ]) as another parameter, (see [0031-0034] of Han et al ).
Han et al in view of Kusashima et al  does not teach whether the parameter comprises a maximum layer number, and wherein the maximum layer number is determined based on a value indicated by higher-layer signaling related to the sidelink communication, as claimed.
In analogous art, Nimbalker et al teaches that a transport block size is determined based on a maximum layer number (being “a number of layers” [0105]) to which the transport block size is mapped (see [0105]), wherein the maximum layer number is determined based on a value “number of spatial layers” indicated by higher-layer signaling related to the sidelink communication from a base station “network” , (see [0104, 0116]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Kusashima et al  and Nimbalker et al  to implement Han et al in view of Kusashima et al  , as taught by Nimbalker et al,  and arrive at the claimed feature in such a way that since Han et al in view of Kusashima et al   does not teach in detail on how the transport block size is determined, in the implementation, the transport block size would be determined by being based on a maximum layer number (being a number of layers as taught by Nimbalker et al) which  then would resultedly be  one of the parameters, wherein the maximum layer number would be determined based on a value ( as taught by “number of spatial layers” of Nimbalker et al)   indicated by higher-layer signaling (from the base station) related to the sidelink communication.  One skilled in the art would having been motivated to make such a combination because by doing so, the transport block size would be obtained (as taught by Nimbalker et al), as required for performing the LBRM.
-Claim 16 is rejected with similar reasons for claim 5.
-Claim 17 is rejected with similar reasons for claim 6.
-Regarding claim 18, Han et al in view of Kusashima et al  teaches that the LBRM parameter comprises “V” (see [0040] of Han et al  ), which is based on a transport block size (“TB size”, [0031] of Han et al ) as another parameter, (see [0031-0034] of Han et al ).
Han et al in view of Kusashima et al does not teach whether the parameter comprises a maximum modulation order, wherein the maximum modulation order is determined based on a modulation and coding scheme (MCS) value indicated by higher-layer signaling related to the sidelink communication, as claimed.
In analogous art, Nimbalker et al  teaches that a transport block size is determined based on a maximum modulation order “Qm” (see [0121-0122] , and wherein the maximum modulation order is determined based on a modulation and coding scheme (MCS) value (“modulation and coding scheme”, [0104]) indicated by higher-layer signaling (being schedule signaling) from a base station (“network”, [0104])  related to the sidelink communication  (see [0104, 0116]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Kusashima et al   and Nimbalker et al  to implement Han et al in view of Kusashima et al, as taught by Nimbalker et al,  and arrive at the claimed feature in such a way that since Han et al in view of Kusashima et al does not teach in detail on how the transport block size is determined, in the implementation, the transport block size would be determined by being based on maximum modulation order (as taught by Nimbalker et al) , wherein the maximum modulation order would be determined based on a modulation and coding scheme (MCS) value indicated by higher-layer signaling from the base station (as taught by Nimbalker et al).  One skilled in the art would having been motivated to make such a combination because by doing so, the transport block size would be obtained (as taught by Nimbalker et al), as required for performing the LBRM.
-Regarding claim 20, Han et al in view of Kusashima et al  teaches that the LBRM parameter comprises “V” (see [0040]) of Han et al, which is based on a transport block size (“TB size”, [0031] of Han et al) as another parameter, (see [0031-0034] of Han et al).
Han et al in view of Kusashima et al   does not teach whether at least one of the parameters comprises a total number of resource elements (REs), wherein the total number of REs is determined as a product of a number of physical resource blocks (PRBs) and a variable, and wherein the variable is defined as a value smaller than a number of REs per PRB, which 1s assumed when LBRM 1s applied to a downlink or an uplink, as claimed.
In analogous art, Nimbalker et al  teaches that a transport block size is determined based on a total number of resource elements (REs) “NRE” (see [0105]), wherein the total number of REs is determined as a product of a number of physical resource blocks (PRBs) and a variable in such a way that sidelink data communications  are independently and dynamically allocated with the total number “NRE” of resource elements for each transport block (see [0104, 0105]), wherein data is transmitted in transport blocks (“slot 602”, [0082]), each transport block comprises “M” physical resource blocks “rectangular resource block 700”, each physical resource block comprises a total of   “N”x “P” resources elements, (see figure 7A and [0083],  the total of resource elements comprising a variable number of resource elements for each type of data  (see [0082]), wherein as such, in the sidelink data communications, the total number of resource elements “NRE” could be a certain number allocated within the total of   “N”x “P” resources elements, and determined as a product of the number of physical resource blocks (PRBs) “M” and a variable (being a number of resource elements allocated for sidelink data communications in each physical resource block.
Nimbalker et al also teaches that data transmission for uplink or downlink can be independently and dynamically allocated with  a dynamic resource allocation (see [0082, [0104]) and data transmission in downlink or uplink can be subjected to LBRM at reception (see [0116]), wherein in uplink or downlink  transmissions, for each transport block, a total number of resource elements allocated for data transmission could be determined as a product of the number of physical resource blocks (PRBs) “M” and a variable (being a number of resource elements allocated for uplink or downlink data transmissions  in each physical resource block) (see [0083]), wherein as such, the  number of resource elements allocated for sidelink data transmissions  in each physical resource block could be smaller or larger than the  number of resource elements allocated for uplink or downlink data transmissions in each physical resource block if they are allocated so upon the dynamical resource allocations for uplink/downlink/sidelink, or in another word, upon a dynamic resource allocation,  the variable (being the number of resource elements allocated for sidelink data transmissions)  can be defined as a value smaller or larger than a number of REs per PRB of uplink or downlink, which is assumed when LBRM is applied to a downlink or an uplink.
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Kusashima et al   and Nimbalker et al  to implement Han et al in view of Kusashima et al  , as taught by Nimbalker et al,  and arrive at the claimed feature in such a way that since Han et al in view of Kusashima et al   does not teach in detail on how the transport block size for sidelink is determined, in the implementation, the transport block size would be determined by being based on another parameter (being a total number of resource elements (REs) allocated for each transport block), (as taught by Nimbalker et al), wherein the total number of REs is determined as a product of a number of physical resource blocks (PRBs) and a variable (being a number of resource elements allocated for sidelink data communication in each physical each resource block) (as taught by Nimbalker et al), wherein the variable could be defined as a value smaller or larger than a number of REs per PRB, which is assumed when LBRM is applied to a downlink or an uplink (as taught by Nimbalker et al).  One skilled in the art would having been motivated to make such a combination because by doing so the transport block size would be obtained (as taught by Nimbalker et al), as required for performing the LBRM.
Claim 8 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Han et al  in view of Kusashima et al and  Nimbalker et al, and further in view of Chen et al (2020/0274635) (previously-cited).
-Regarding claim 8, Han et al  in view of  Kusashima et al  and Nimbalker et al  teaches that the maximum modulation order is a modulation order indicated by the MCS (see [0104, 0105] of Nimbalker et al) wherein the MCS value represents a combination of a coding rate and modulation order “rate and modulation order” (see [0104] of Nimbalker et al).
Han et al  in view of Kusashima et al  and  Nimbalker et al  does not teach whether the maximum modulation order is determined to be a value smaller than the MCS value, as claimed.
In analogous art, Chen et al  teaches that such MCS values can be expressed as respective MCS index numbers ((IMCS), TABLE 1) in order to reduce complexity in determining corresponding maximum modulation orders, wherein a maximum modulation order (e.g., = 4) is determined to be a value smaller than a corresponding MCS value (5,…, 10, or 29) (see TABLE 1 and [0006]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Kusashima et al, Nimbalker et al  and Chen et al to implement Han et al in view of Kusashima et al  and Nimbalker et al , as taught by Chen et al,  and arrive at the claimed feature in such a way that the modulation and coding scheme (MCS) value indicated by the higher-layer signaling related to the sidelink communication would be expressed as a MCS index number, wherein the maximum modulation order would be determined to be a value smaller than the MCS value  (as taught by Chen et al).  One skilled in the art would having been motivated to make such a combination because by doing so, the maximum modulation order would be determined with less complexity based on the MCS index number (as taught by Chen et al).
-Regarding claim 19, Han et al  in view of Kusashima et al  and Nimbalker et al  teaches that the maximum modulation order is a modulation order indicated by the MCS (see [0104, 0105] of Nimbalker et al) wherein the MCS value represents a combination of a coding rate and modulation order “rate and modulation order” (see [0104] of Nimbalker et al).
Han et al  in view of Kusashima et al  and Nimbalker et al  does not teach whether the maximum modulation order is determined to be a value smaller than the MCS value, as claimed.
In analogous art, Chen et al  teaches that such MCS values can be expressed as respective MCS index numbers ((IMCS), TABLE 1) in order to reduce complexity in determining corresponding maximum modulation orders, wherein a maximum modulation order (e.g., = 4) is determined to be a value smaller than a corresponding MCS value (5,…, 10, or 29) (see TABLE 1 and [0006]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Kusashima et al,  Nimbalker et al  and Chen et al to implement Han et al in view of Kusashima et al  and Nimbalker et al , as taught by Chen et al,  and arrive at the claimed feature in such a way that the modulation and coding scheme (MCS) value indicated by the higher-layer signaling related to the sidelink communication would be expressed as a MCS index number, wherein the maximum modulation order would be determined to be a value smaller than the MCS value  (as taught by Chen et al).  One skilled in the art would having been motivated to make such a combination because by doing so, the maximum modulation order would be determined with less complexity based on the MCS index number (as taught by Chen et al).
Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Han et al  in view of Kusashima et al  and  Nimbalker et al.
-Regarding claim 10, the method (figure 2 of Han et al)  of Han et al  in view of Kusashima et al and  Nimbalker et al  does not teach that the variable changes depending on whether acknowledge (ACK) feedback is supported in a corresponding resource pool, as claimed.
Kusashima et al further  teaches that  a resource pool ((UNIT FRAME TIME), figure 12) can be dynamically allocated with a total number of resource elements allocated for sidelink, which comprises a number of resource elements allocated for data transmission (indicated by (RESOURCE POOL FOR SIDELINK), figure 12) and/or a number of resource elements allocated for sidelink acknowledgement feedback (indicated by (SIDELINK ACK/NACK CHANNEL), figure 12) (see [0209]), or in another word, the total number of resource elements allocated for sidelink would be variable, and thus a variable (being  a sum of the number of resource elements allocated for sidelink data communication and the number of resource elements allocated for sidelink acknowledgement feedback) changes depending on whether acknowledge (ACK) feedback is supported in a corresponding resource pool (i.e. whether the number of resource elements allocated for sidelink acknowledgement feedback are included or not in the sum).
	Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Kusashima et al, Nimbalker et al  and Kusashima et al, to implement the method of Han et al  in view of Kusashima et al  and Nimbalker et al, as further  taught by Kusashima et al, in such a way that in sidelink allocation, each physical resource block would further comprise a number of resource elements allocated for sidelink acknowledgement feedback (as taught by Kusashima et al) wherein the total number of resource elements would be determined as a product of the number of physical resource blocks (PRBs) “M” and a variable (then being  a sum of the number of resource elements allocated for sidelink data communication and the number of resource elements allocated for sidelink acknowledgement feedback, or in another word, the variable would change depending on whether acknowledge (ACK) feedback (being the sidelink acknowledgement feedback)  is supported in a corresponding resource pool (being each resource block).  One skilled in the art would have been motivated to make such a combination because by doing so, the sidelink communication would be additionally, enhanced with a feature of acknowledge (ACK) feedback, (as taught by Kusashima et al).
Response to Arguments
Applicant's arguments filed on 04/05/22 have been fully considered.  However, claims 1-20, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463